Citation Nr: 1030867	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A Travel Board hearing was held in October 2008 before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  In January 2009, the Board remanded the 
claims for additional evidentiary development, to include 
contemporaneous examinations.  The case has now been returned to 
the Board for further appellate consideration.  

Subsequent to the Board's January 2009 remand, service connection 
was separately established for diabetic gastroparesis and a 10 
percent rating was assigned.  Moreover, service connection was 
established for peripheral neuropathy of the right and left upper 
extremities, also at 10 percent each.  (See the October 2009 
rating determination.)  The Veteran has not indicated that he is 
in disagreement with these grants of service connection or the 
ratings assigned.  38 C.F.R. § 19.26 (2009).  The current appeal 
is limited to whether a rating in excess of 20 percent is 
warranted for the diabetes mellitus.  

In April 2010, the Veteran indicated that he had more evidence to 
submit, and indicated that VA should wait 60 days prior to 
adjudicating the appeal.  This 60 day period has passed without 
the submission of additional evidence.




FINDINGS OF FACT

1.  For the period from September 25, 2003, through July 7, 2009, 
the Veteran's PTSD was manifested by symptoms that included 
depression, anxiety, irritability, anger, flashbacks, nightmares, 
intrusive thoughts, isolation, decreased interest, sleep 
impairment, difficulty concentrating, and intermittent panic 
attacks.

2.  From July 8, 2009, the Veteran's PTSD has been manifested by 
an increase in psychological symptoms.  Manifestations of PTSD 
continue to include depression, anxiety, irritability, anger, 
flashbacks, nightmares, intrusive thoughts, isolation, decreased 
interest, and sleep impairment.  There is now some impairment in 
immediate memory and panic attacks occur more frequently (2 to 3 
times per week).  His isolation from others has increased.  

3.  The Veteran's diabetes mellitus requires treatment consisting 
of oral medication and a restricted diet.  He does not take 
insulin and his activities are not restricted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD for the period from September 25, 
2003, through July 7, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a rating of 50 percent, but not more, for 
service-connected PTSD for the period beginning on July 8, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 
(2009).

3.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, DC 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in March and June 2006, September 
2006, April and July 2008, and April 2009) specifically notified 
him of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran, his spouse, and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

PTSD 

The Veteran's PTSD has been assigned an initial rating of 30 
percent under DC 9411 as the RO increased the initial rating from 
10 percent to 30 percent in an August 2006 rating decision.  The 
effective date is September 25, 2003, the date of the original 
claim for service connection.  Under that DC, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411 (2009).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [Citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).

A review of the evidence of record reveals that the Veteran 
served in the Republic of Vietnam.  He was first diagnosed with 
PTSD following VA treatment in 2004.  He underwent VA PTSD 
examination in August 2005.  At that time, he reported having 
insomnia, jumpiness to ringing telephones, doors slamming, or 
approaches by others without notice.  He also reported 
intolerance for others and related social cautiousness.  He was 
unable to feel close and warm and experienced distress associated 
to current Iraq war events.  His interactions with others were 
limited due to social discomfort.  He was married with children 
and maintained a successful home improvement business until 
retiring in 2004.  

On mental status exam, his eye contact was good, and his 
interaction during the session was appropriate and effective.  
His personal hygiene was good.  He did not have any suicidal or 
homicidal ideation, he was fully oriented time there, and there 
was no significant memory dysfunction, obsessive, or ritualistic 
behavior.  He showed a mild depressed mood and anxiety.  His 
sleep was routinely and persistently impaired.  The examiner 
found his present functioning depicted a socially cautious 
individual, with patterns of hyperactivity associated with 
stressor recall, and with intrusive recall of stressor related 
events.  His GAF score was 58.  The examiner noted that while the 
Veteran displayed PTSD patterns of dysfunction with depression, 
he also maintained stable and effective coping skills, and the 
degree of impairment was mild.  

Additional VA PTSD examination was conducted in February 2007.  
The Veteran said that he had few friends, but he did participate 
in hunting and fishing.  He was a volunteer with the local fire 
department.  He had increased difficulty in his psychosocial 
functional status, especially in the areas of social, marital, 
and family functioning.  He was able to engage in routine 
responsibilities of self care, as well as recreational and 
leisure pursuits.  He could also maintain minimal personal 
hygiene and basic activities of daily living.  He was oriented 
times three, and his speech was logical, coherent, and 
sequential.  Sleep impairment appeared to be in the form of 
frequent waking with difficulty falling asleep and with 
nightmares of service-related memories.  

Examination did not show impairment of thought process or 
communication.  He did not display or complain of delusions or 
auditory/visual hallucinations.  His eye contact and interaction 
during session were appropriate.  He did not display or complain 
of suicidal or homicidal thoughts, ideations, plan, or intent.  
He appeared able to maintain minimal personal hygiene and basic 
activities of daily living.  He was oriented time three.  He did 
not display memory loss or impairment, either short or long term.  
He did not display or complain of obsessive or ritualistic 
behaviors.  His rate and flow of speech were logical, coherent, 
and sequential.  He reported that depressive episodes occurred 
more often and appeared to be stressor related.  He appeared to 
be somatically focused due to his mounting physical health 
concerns with brought on many of his depressive episodes.  His 
PTSD was described as mild.  His GAF score was 55.  

At an August 2007 personal hearing, the Veteran testified as to 
his social isolation from others.  His wife submitted a statement 
in which she attested to the fact that the Veteran was incapable 
of getting along with his own children.  He had no friends, and 
would only go fishing or hunting by himself.  He seemed to only 
talk to other friends who were also veterans of Vietnam.  

VA record show that the Veteran attended psychological therapy in 
2007 and 2008.  He reported feelings of depression and anxiety.  
At his hearing in October 2008, he reported that his PTSD had 
worsened since his last exam.  He continued to be seen for 
psychological symptoms at a center.  

When examined by VA on July 8, 2009, the Veteran was clean and 
casually dressed.  He was restless and fatigued.  His speech was 
spontaneous, clear, and coherent.  He was cooperative and 
friendly towards the examiner.  He had an appropriate affect, but 
his mood was anxious and depressed.  He was oriented times three.  
His thought process was unremarkable.  He reported frequent 
worrying about his health, his family, and was increasingly aware 
of his mortality.  He reported increased anxiety about his heart 
condition.  He was on an anti-depressant.  He had not been active 
in pursuing previous recreational pursuits such as hunting and 
fishing.  

On exam, there was evidence of delusions or hallucinations.  He 
understood the outcome of his behavior and understood that he had 
a problem.  He reported sleep impairment with continued 
nightmares that were combat related.  He frequently experienced 
daytime fatigue.  He did not have inappropriate behavior.  He 
described checking behavior and panic attacks that occurred 2 to 
3 times per week.  There were no homicidal or suicidal thoughts.  
He had good impulse control.  He denied any impulsive behavior.  
He reported normal remote memory, mildly impaired recent memory, 
and impaired immediate memory.  The examiner noted a GAF score of 
55.  It was reported that the Veteran's PTSD would continue to 
cause moderate to moderately severe impairment in his social 
functioning but did not result in deficiencies in judgment.  He 
had significant attention, concentration, and memory problems.  
He had had distant relationships with family members.  He could 
not work with others and operated his own business until his 
medical problems forced him to retire.  He experienced chronic 
irritability and chronic mood symptoms (moderate depression).  

Based on the evidence summarized above, the Board finds that an 
initial rating in excess of 30 percent for the period from 
September 25, 2003, through July 7, 2009, is not warranted for 
PTSD.  However, with all resolution of reasonable doubt in the 
Veteran's favor, it has been determined that an increase in 
symptoms warranting a rating of 50 percent is warranted as of 
examination by VA on July 8, 2009.  

The Board notes that throughout the appeal process, the VA 
examiners assigned a GAF score of 55-58.  According to DSM-IV, 
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  While it may be argued that these scores are best 
represented by a 30 percent rating, it is concluded by the Board 
that an increase in psychiatric symptoms is shown as of VA exam 
on July 8, 2009.  

In discussion, the July 2009 VA examination report represents the 
best evidence of record by which to evaluate the effects of the 
Veteran's PTSD.  This is so for the entire rating period because 
the examiner was able to review the evidence associated with the 
claims file since the award of service connection.  VA treatment 
records and examination reports throughout the appeal periods in 
question reflect symptoms related to PTSD, including depression, 
anxiety, irritability, anger, flashbacks, nightmares, intrusive 
thoughts, isolation, decreased interest, sleep impairment, 
difficulty concentrating, and intermittent panic attacks.   
However, when examined in July 2009, the report shows an increase 
in symptoms from other treatment records.  Specifically, the 
Board notes that the Veteran no longer pursued formerly enjoyed 
recreational pursuits and had experienced an increase in weekly 
panic attacks.  At the time of the July 8, 2009 exam, he also 
described some memory impairment.  

In light of this evidence of record, the Board concludes that the 
criteria for an initial rating in excess of 30 percent have not 
been met for the period from September 25, 2003, through July 7, 
2009, and a higher initial rating is not warranted.  While he 
showed significant psychological symptoms as summarized above 
during the period in question, it is concluded that the 30 
percent rating best represents the degree of impairment.  
However, as of VA examination on July 8, 2009, it is concluded 
that an increase in symptoms is shown which is more properly 
evaluated as 50 percent pursuant to DC 9411.  For example, his 
testimony reporting an increase in symptoms was clinically shown 
when it was noted that he had some immediate memory impairment, 
an increase in panic attacks, and increased social isolation from 
others.  However, at no time during the appeal process has he 
exhibited symptoms that might warrant a rating in excess of 50 
percent.  For example, there has never been suicidal ideation, 
illogical speech, obsessional rituals which interfere with 
routine activities or near continuous panic or depression 
affecting the ability to function independently.  

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's PTSD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim for 
an initial rating in excess of 30 percent for PTSD for the period 
from September 25, 2003, through July 7, 2009, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher initial rating for the period in question, the 
doctrine is not applicable.  As the evidence is in relative 
equipoise as to the assignment of a 50 percent rating for PTSD as 
of VA examination on July 8, 2009, the Board has determined that 
benefit-of-the-doctrine is applicable as to that period, 
resulting in a 50 percent rating for PTSD as of July 8, 2009.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus

Service connection was established for diabetes mellitus 
associated with herbicide exposure upon rating decision in May 
2003, and a 20 percent rating was assigned, effective from the 
date that the Veteran, in effect, filed a claim for compensation 
on October 31, 2002, by submitting private records showing 
diagnosis of the condition.  

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is 
warranted when the Veteran's diabetes requires the use of insulin 
or oral hypoglycemic agent, and a restricted diet.  A 40 percent 
rating is warranted for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is warranted when 
the Veteran's diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities. 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

Private records from 2002 show that the Veteran's diabetes 
mellitus was treated with glucophage.  When examined by VA in 
January 2003, it was again noted that his diabetes mellitus was 
treated with glucophage.  Subsequently dated private records 
dated in 2004 show treatment for other conditions.  

When examined by VA in October 2006, it was noted that his 
diabetes was controlled with diet and oral medication.  His 
activities were not regulated due to this condition, and he had 
never been hospitalized due to ketoacidosis or hypoglycemia.  

Subsequently dated private records in 2007 and show treatment for 
gastrointestinal (GI) problems, variously diagnosed.  When 
examined by VA in April 2008, the Veteran reported persistent 
dyspepsia and epigastric discomfort.  He was treated with a 
restricted diet and H2 blockers, and proton pump inhibitors.  He 
was also treated with Omeprazole.  On exam, it was noted that 
there had been no periods of incapacitation due to stomach or 
duodenal disease.  There were no episodes of abdominal colic, 
nausea, or vomiting, or abdominal distention.  There was no 
history of nausea, vomiting, or diarrhea.  The diagnosis was 
diabetic gastroparesis.  The examiner opined that the 
gastroparesis was associated with the diabetes.  (As otherwise 
noted, service connection for this disorder has been granted.)

At a personal hearing in October 2008, the Appellant and his 
spouse testified as to manifestations of diabetes.  In January 
2009, the Board remanded the claim for additional examination, to 
include an opinion as to whether there were any secondary 
complication resulting from service-connected diabetes.  The 
requested exam was conducted in May 2009.  The Veteran said that 
his Metformin had been increased in dosage approximately one year 
earlier.  He continued to have neuropathy symptoms in his 
bilateral lower extremities and now had upper extremity 
neurological symptoms.  He continued to have GI symptoms of 
abdominal pain and nausea related to diabetic gastroparesis.  His 
current treatment for diabetes was noted to be oral medication 
and he followed a restricted diet.  He denied any history of 
episodes of hypoglycemia reaction or ketoacidosis.  He did not 
have restriction to perform strenuous activities due to his 
diabetes.  Eye exam on June 2009 showed no diabetic retinopathy.  
It was also noted that his hypertension and heart condition were 
not due to his diabetes.  

The evidence demonstrates that the Veteran's diabetes mellitus is 
treated by diet and oral hypoglycemic agents.  He has not been 
prescribed insulin and has not been shown to have been instructed 
by a physician to avoid strenuous occupational and recreational 
activities.  As the Veteran's diabetes has not required insulin 
or regulation of activities, an initial rating in excess of 20 
percent for diabetes mellitus under DC 7913 is not warranted.  38 
C.F.R. § 4.119, DC 7913 (2009).

The Board notes that the Veteran and his wife testified as to 
increased diabetes symptoms at the 2008 personal hearing.  
Additional examination was conducted and findings made at the 
2009 examination resulted in separate ratings for diabetic 
gastroparesis and for peripheral neuropathy of the upper 
extremities.  In this case, the next higher rating for diabetes, 
40 percent, requires the use of insulin, a restricted diet, and 
regulation of activities.  As explained above, the Veteran does 
not use insulin.  Also, there is no medical evidence that he has 
been prescribed or advised to avoid strenuous occupational and 
recreational activities.  Therefore, the Veteran is not entitled 
to a higher initial rating for his diabetes mellitus. 

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

Entitlement to an initial rating in excess of 30 percent for the 
period from September 25, 2003, through July 7, 2009, PTSD is 
denied.  

Entitlement to rating of 50 percent, but no more, as of July 8, 
2009, is granted, subject to the law and regulations governing 
the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


